***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    JOHN M. ROBB v. CONNECTICUT BOARD OF
         VETERINARY MEDICINE ET AL.
                   (AC 41912)
                       Lavine, Prescott and Moll, Js.*

                                   Syllabus

The plaintiff appealed to the trial court from the decision of the defendant
    state board of veterinary medicine disciplining him on a finding that he
    was negligent pursuant to statute (§ 20-202 (2)). The plaintiff had been
    administering less than the prescribed dose of rabies vaccine to dogs
    under a certain weight in contravention of the applicable statute (§ 22-
    359b) and regulation (§ 22-359-1). The court dismissed the plaintiff’s
    appeal, concluding that the board had properly construed § 22-359b
    and § 22-359-1 of the regulations to mandate the administration of the
    prescribed amount of rabies vaccines to all dogs regardless of weight
    and properly determined that the plaintiff had committed professional
    negligence by failing to comply with the statute and the regulation. The
    court further concluded that the board’s decision was supported by
    substantial record evidence and that the board did not exceed its author-
    ity or abuse its discretion in imposing its disciplinary order. On the
    plaintiff’s appeal to this court, held:
1. The trial court did not err in concluding that the board properly construed
    the statute and regulation governing the standard of care for rabies
    vaccination in Connecticut and properly imposed disciplinary action on
    the plaintiff on its finding that his vaccination protocol constituted a
    prima facie violation of the standard of care: § 22-359b and § 22-359-1
    of the regulations are plain and unambiguous in requiring that licensed
    rabies vaccines in Connecticut must be administered as instructed, a
    plain reading of both does not yield an absurd or unworkable result,
    and neither the statute nor the regulation conferred discretion on the
    plaintiff to administer the rabies vaccine in any other manner, which
    he did not dispute doing; moreover, this court declined to alter the
    statutory and regulatory scheme governing rabies vaccinations in Con-
    necticut.
2. This court declined to review the plaintiff’s claims that the trial court
    improperly concluded that there was substantial evidence supporting
    the board’s finding that he had failed to receive informed consent from
    his client and that the board did not exceed its authority or abuse its
    discretion in imposing its disciplinary order, the plaintiff having failed
    to brief these claims adequately; the plaintiff’s attempt to incorporate
    by reference his amended verified complaint into his principal appellate
    brief was not procedurally proper, and the abstract representations
    contained in the plaintiff’s principal appellate brief, unaccompanied by
    substantive legal analysis or citation to legal authority, failed to satisfy
    the plaintiff’s obligation to adequately brief his claims.
          Argued June 29, 2020—officially released May 18, 2021

                             Procedural History

   Appeal from the decision by the named defendant
disciplining the plaintiff upon a finding of professional
negligence, brought to the Superior Court in the judicial
district of Danbury and transferred to the judicial dis-
trict of New Britain, where the court, Hon. Lois Tanzer,
judge trial referee, rendered judgment dismissing the
appeal, from which the plaintiff appealed to this court.
Affirmed.
   Joseph P. Secola, for the appellant (plaintiff).
  Tanya Feliciano DeMattia, assistant attorney gen-
eral, with whom, on the brief, were William Tong, attor-
ney general, and Clare Kindall, solicitor general, for
the appellee (named defendant).
                          Opinion

   MOLL, J. The plaintiff, John M. Robb, a veterinarian,
appeals from the judgment of the Superior Court dis-
missing his administrative appeal from the decision of
the defendant Connecticut Board of Veterinary Medi-
cine (board)1 disciplining him upon a finding of profes-
sional negligence pursuant to General Statutes § 20-202
(2).2 On appeal, we distill the plaintiff’s claims to be
that the court incorrectly concluded that (1) the board
properly construed General Statutes § 22-359b, as well
as § 22-359-1 of the Regulations of Connecticut State
Agencies, in finding him to have been professionally
negligent under § 20-202 (2), (2) there was substantial
evidence supporting the board’s finding that he had
failed to obtain informed consent from one of his clients
with respect to his rabies vaccination protocol, and (3)
the board did not exceed its authority or abuse its
discretion in imposing its disciplinary order. We affirm
the judgment of the Superior Court.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. The plaintiff is
licensed to practice veterinary medicine in Connecticut.
On August 1, 2014, the Connecticut Department of Pub-
lic Health (department) submitted to the board a state-
ment of charges3 against the plaintiff charging him with
professional negligence in violation of § 20-202 (2). The
statement of charges alleged in relevant part: ‘‘From
about July, 2010 through about February, 2012, while
working at the [Banfield Pet Hospital in Stamford, the
plaintiff] failed to meet the standard of care in one or
more of the following ways: a. [the plaintiff] instructed
employees to administer [one-half] doses of rabies vac-
cines to animals under the weight of fifty pounds; b.
[the plaintiff] instructed employees to refrigerate
unused [one-half] doses of rabies vaccines to be used
to vaccinate another pet; c. [the plaintiff] failed to ade-
quately document medication administration; and/or d.
[the plaintiff] failed to obtain adequate informed con-
sent from pet owners.’’
   On November 3, 2014, the plaintiff answered the state-
ment of charges and asserted three special defenses.
The plaintiff twice amended his answer and special
defenses. In his operative responsive pleading, the
plaintiff alleged that he had ‘‘instructed his employees
to give an appropriate dose of rabies vaccine’’ to his
clients’ dogs, but he otherwise denied the material alle-
gations set forth in the statement of charges. In addition,
the plaintiff asserted six special defenses.4
  The board held six days of administrative hearings
between December 2, 2014, and February 23, 2016. On
April 5, 2016, the parties submitted posthearing briefs.
The record was closed on April 5, 2016, and the board
conducted fact-finding on May 4 and November 2, 2016.
  On February 2, 2017, the board issued a corrected
memorandum of decision5 concluding that the depart-
ment had proven by a preponderance of the evidence
that, between approximately July, 2010, and February,
2012, the plaintiff had committed professional negli-
gence in violation of § 20-202 (2). First, the board found
that the plaintiff did not contest the department’s allega-
tion that he had instructed his employees to administer
one-half doses of rabies vaccines to his clients’ dogs
weighing under fifty pounds; instead, the plaintiff con-
tended that he had exercised his discretion to adjust
the doses based on the weight of the dogs. The board
concluded that, pursuant to General Statutes § 22-359b6
and § 22-359-1 of the Regulations of Connecticut State
Agencies,7 rabies vaccines had to be administered in
accordance with ‘‘licensed rabies vaccine label direc-
tions,’’ which required the administration of one millili-
ter of rabies vaccine regardless of the weight of the dog,
such that the plaintiff’s conduct constituted a deviation
from the standard of care.8
   Next, the board determined that the department had
proven its allegation that the plaintiff had instructed
his employees to refrigerate unused one-half doses of
rabies vaccines for later use. The board concluded that
the plaintiff did not breach the standard of care by
instructing his employees to refrigerate the unused one-
half doses for short periods of time; however, the board
reiterated its prior determination that the administra-
tion of one-half doses of rabies vaccines to dogs
weighing under fifty pounds constituted a breach of the
standard of care.
   Last, the board determined that the department had
proven its allegation that the plaintiff had failed to
obtain informed consent from his clients with regard
to his rabies vaccination protocol. The board stated
that, ‘‘when a veterinarian deviates from the administra-
tion of a statutorily mandated recommended [vaccine]
dose, he or she must document and explain to the client
that: there is a mandated dose, why the mandated dose
was not used, and the risks of not vaccinating the rec-
ommended dose.’’ With regard to Anne Bloomdahl, one
of the plaintiff’s clients, the board determined that ‘‘her
testimony supported the finding that she did not receive
adequate information from [the plaintiff] as to the legal-
ity of [the plaintiff’s] rabies vaccine protocol. . . .
Bloomdahl incorrectly believed that having her dogs
vaccinated with only [one-half] doses of rabies vac-
cine[s] was sufficient under Connecticut law. . . .
Thus, [the plaintiff] failed to receive informed consent
from Bloomdahl when he administered [one-half] doses
of rabies vaccine[s] to her dogs without informing her
that he was statutorily required to inject her dog[s] with
a full milliliter of the rabies vaccine, the reason the full
dose was not used, the fact that [the plaintiff] could
have obtained a rabies vaccine exemption [pursuant to
General Statutes § 22-339b (b)], and about the risks
associated with the failure to vaccinate . . . Bloom-
dahl’s dog[s] fully.’’ (Citations omitted.) Additionally,
the board found the plaintiff to be ‘‘not credible’’ and
‘‘evasive’’ when questioned about whether he had
received informed consent from his clients.9
   In light of the foregoing determinations, the board
concluded that disciplinary action against the plaintiff
was warranted pursuant to General Statutes §§ 19a-1710
and 20-202. In imposing its disciplinary order, the board
stated: ‘‘The board finds that [the plaintiff’s] misconduct
of under vaccinating animals for rabies endangered
their lives and those around them. The department’s
expert stated that under vaccination could potentially
provide the vaccinated animals with less protection,
which ‘could result in the animal getting a zoonotic
disease that’s potentially fatal to people.’ . . . In the
situation when an animal is suspected of having con-
tracted rabies, the board notes that the animal must be
quarantined and may be killed in order to examine
whether it did in fact contract rabies. . . . Therefore,
due to the serious consequences that could result from
under vaccination for rabies, and [the plaintiff’s] ardent
belief that under his Aesculapian authority11 he does
not have to vaccinate animals in accordance with state
laws and regulations . . . the board orders that [the
plaintiff’s] license to practice veterinary medicine be
place[d] on probation for a period of twenty-five . . .
years under the terms and conditions listed [later in
the corrected memorandum of decision].’’12 (Citations
omitted; footnote added.)
   On March 28, 2017, pursuant to General Statutes § 4-
183 (a),13 the plaintiff appealed from the decision of the
board to the Superior Court. On June 20, 2018, after
the parties had filed their respective briefs, the court,
Hon. Lois Tanzer, judge trial referee, issued a memo-
randum of decision dismissing the administrative
appeal. The court summarized that ‘‘[t]he crux of the
[administrative] appeal concerns [the plaintiff’s] ability
to use his personal rabies vaccination protocol of
administering a [one-half] dose of rabies vaccine for
dogs weighing less than fifty pounds instead of comply-
ing with state statutes and regulations for administering
rabies vaccines. [The plaintiff] raised numerous issues
before the board in his denial to the [statement of]
charges and in several special defenses. He reiterates
them in this [administrative] appeal. He raises essen-
tially two challenges: (1) the board misinterpreted and
misapplied the statutes and regulations governing the
administration of rabies vaccines, and (2) the board did
not have substantial evidence to support its findings
and conclusions, and it acted illegally, arbitrarily and
in abuse of its discretion. [The plaintiff] also challenges
the [disciplinary] order of the board as erroneous in law
and fact.’’ The court rejected the plaintiff’s contentions,
concluding that (1) the board properly construed § 22-
359b, as well as § 22-359-1 of the Regulations of Con-
necticut State Agencies, to mandate that rabies vaccines
be administered in accordance with their attendant
label directions, which required the administration of
one milliliter of rabies vaccine to dogs regardless of
weight, and properly applied the statute and the regula-
tion to determine that the plaintiff had committed pro-
fessional negligence in violation of § 20-202 (2) by fail-
ing to comply with the statute and the regulation, and
(2) there was substantial evidence in the record sup-
porting the board’s decision. In addition, the court
rejected the plaintiff’s first through fifth special
defenses14 and determined that the board did not exceed
its authority or abuse its discretion in imposing its disci-
plinary order. This appeal followed.
                             I
   The plaintiff first claims that the court improperly
concluded that the board correctly interpreted and
applied § 22-359b, as well as § 22-359-1 of the Regula-
tions of Connecticut State Agencies, in determining that
he had committed professional negligence in violation
of § 20-202 (2) by deviating from the requirements of
the statute and the regulation regarding the administra-
tion of rabies vaccines. For the reasons that follow, we
disagree.
   We begin by setting forth the relevant standard of
review and legal principles governing our review of
this claim. ‘‘[J]udicial review of the [board’s] action is
governed by the Uniform Administrative Procedure Act
[(UAPA), General Statutes §§ 4-166 through 4-189], and
the scope of that review is very restricted. . . .
[R]eview of an administrative agency decision requires
a court to determine whether there is substantial evi-
dence in the administrative record to support the
agency’s findings of basic fact and whether the conclu-
sions drawn from those facts are reasonable. . . . Nei-
ther this court nor the trial court may retry the case or
substitute its own judgment for that of the administra-
tive agency on the weight of the evidence or questions
of fact. . . . Our ultimate duty is to determine, in view
of all of the evidence, whether the agency, in issuing
its order, acted unreasonably, arbitrarily, illegally or in
abuse of its discretion. . . .
   ‘‘A reviewing court, however, is not required to defer
to an improper application of the law. . . . It is the
function of the courts to expound and apply governing
principles of law. . . . We previously have recognized
that the construction and interpretation of a statute is a
question of law for the courts, where the administrative
decision is not entitled to special deference . . . .
Questions of law [invoke] a broader standard of review
than is ordinarily involved in deciding whether, in light
of the evidence, the agency has acted unreasonably,
arbitrarily, illegally or in abuse of its discretion. . . .
Because this case forces us to examine a question of
law, namely, [statutory] construction and interpretation
. . . our review is de novo.’’ (Citations omitted; internal
quotation marks omitted.) Okeke v. Commissioner of
Public Health, 304 Conn. 317, 324–25, 39 A.3d 1095
(2012). Additionally, our appellate courts have not had
occasion to interpret either the statute or the regulation.
Thus, ‘‘[w]e are also compelled to conduct a de novo
review because the issue of statutory construction
before this court has not yet been subjected to judicial
scrutiny.’’ (Internal quotation marks omitted.) Id., 325.
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . When a statute is
not plain and unambiguous, we also look for interpre-
tive guidance to the legislative history and circum-
stances surrounding its enactment, to the legislative
policy it was designed to implement, and to its relation-
ship to existing legislation and [common-law] principles
governing the same general subject matter. . . . The
test to determine ambiguity is whether the statute, when
read in context, is susceptible to more than one reason-
able interpretation.’’ (Internal quotation marks omit-
ted.) Gonzalez v. O & G Industries, Inc., 322 Conn.
291, 302–303, 140 A.3d 950 (2016). ‘‘Administrative rules
and regulations are given the force and effect of law.
. . . We therefore construe agency regulations in
accordance with accepted rules of statutory construc-
tion.’’ (Internal quotation marks omitted.) Colonial
Investors, LLC v. Furbush, 175 Conn. App. 154, 169,
167 A.3d 987, cert. denied, 327 Conn. 968, 173 A.3d
953 (2017).
   Before turning to the statute and the regulation at
issue in this appeal, we first observe that animal vac-
cines are extensively regulated by the federal govern-
ment. The Virus-Serum-Toxin Act, 21 U.S.C. §§ 151
through 159 (2018), ‘‘authorizes the United States
Department of Agriculture (USDA) to license and regu-
late the preparation and sale of viruses, serums, toxins,
and analogous products, for use in the treatment of
domestic animals. . . . USDA has delegated this
authority to its Animal and Plant Health Inspection Ser-
vice (APHIS). . . . APHIS in turn has promulgated an
extensive regulatory scheme governing the design, man-
ufacture, distribution, testing, and labeling of animal
vaccines.’’ (Citations omitted; internal quotation marks
omitted.) Symens v. SmithKline Beecham Corp., 152
F.3d 1050, 1052 (8th Cir. 1998). APHIS ‘‘grants licenses
for veterinary biological products which are pure, safe,
potent, and efficacious when used according to label
instructions.’’ (Emphasis added.) Viruses, Serums,
Toxins, and Analogous Products; Packaging and Label-
ing, 59 Fed. Reg. 43,441, 43,442 (August 24, 1994).
   In Connecticut, unless exempted from vaccination
requirements, ‘‘[a]ny owner or keeper of a dog or cat
of the age of three months or older shall have such dog
or cat vaccinated against rabies.’’15 General Statutes
§ 22-339b (a). Pursuant to § 22-359b, ‘‘[a] rabies vaccine
used at an antirabies clinic shall be administered in
accordance with the recommendations of the United
States Department of Agriculture.’’ Additionally, Gen-
eral Statutes § 22-359 (e) provides in relevant part that
the Commissioner of Agriculture (commissioner) ‘‘shall
institute such measures as the commissioner deems
necessary to prevent the transmission of rabies associ-
ated with animals in public settings,’’ and subsection (f)
provides in relevant part that the commissioner ‘‘shall
adopt regulations . . . to implement the provisions of
subsection (e) of this section. Such regulations may
include requirements for the vaccination of animals
against rabies . . . .’’ Pursuant to that authority, the
commissioner adopted § 22-359-1 of the Regulations of
Connecticut State Agencies, which sets forth the follow-
ing relevant regulatory definitions: ‘‘(5) ‘Licensed rabies
vaccine’ means a vaccine against rabies for certain spe-
cies of animals licensed by the United States Depart-
ment of Agriculture for use in such species and mar-
keted in the United States. . . . (10) ‘Vaccinated’
means an animal was vaccinated against rabies in
accordance with licensed rabies vaccine label direc-
tions.’’ (Emphasis added.)
   Read together and in light of the federal regulatory
scheme governing rabies vaccinations, § 22-359b and
§ 22-359-1 of the Regulations of Connecticut State Agen-
cies are plain and unambiguous in requiring that
licensed rabies vaccines in Connecticut must be admin-
istered as instructed by their accompanying label direc-
tions. Neither that statute nor that regulation confers
discretion on a veterinarian to administer rabies vac-
cines in a manner other than as directed by the atten-
dant rabies vaccine label directions. The sincerity of
his or her belief is immaterial. In the present case,
there is no dispute that the licensed rabies vaccine label
directions instructed the administration of one milliliter
of rabies vaccine to the dogs of the plaintiff’s clients
regardless of weight.16
  In reaching its decision, the board stated that ‘‘[t]he
standard of care requires that [the plaintiff] comply with
the statutory and regulatory requirements for rabies
vaccination of dogs. In Connecticut, the standard of
care for rabies vaccination is governed by’’ § 22-239b
and § 22-359-1 of the Regulations of Connecticut State
Agencies. Upon finding that the plaintiff’s rabies vacci-
nation protocol ‘‘diverged from the rabies vaccine label
instructions, which provided for the full vaccine dose
of one milliliter to be administered regardless of the
weight of the animal’’ and finding that the plaintiff had
failed to obtain a rabies vaccine exemption pursuant
to § 22-339b (b); see footnote 8 of this opinion; the
board concluded that the plaintiff’s weight dependent
protocol constituted ‘‘a prima facie violation’’ of the
statute and the regulation. Whereupon, the board deter-
mined that the plaintiff’s conduct violated the standard
of care and constituted grounds for disciplinary action
pursuant to §§ 19a-17 and 20-202 (2). The trial court
agreed with the board’s statutory and regulatory inter-
pretation and, inter alia, found that the board’s findings
were based on sufficient evidence.
   Here, the plaintiff raises a number of arguments chal-
lenging the ‘‘mechanical’’ application of § 22-359b and
§ 22-359-1 of the Regulations of Connecticut State Agen-
cies by the board and the court. We construe these
arguments as supporting an assertion by the plaintiff
that a plain reading of the statute and the regulation
yields an absurd or unworkable result. Specifically, the
plaintiff contends that construing the statute and the
regulation to mandate strict compliance with licensed
rabies vaccine label directions (1) creates a conflict
with the Veterinarian’s Hippocratic Oath17 because, in
his opinion, it is necessary to lower the doses of rabies
vaccines provided to smaller dogs to protect their
health, (2) removes the right that medical professionals,
including veterinarians, have to use pharmaceuticals
‘‘off-label,’’18 (3) ignores evidence in the record demon-
strating that administering the legally required doses
of rabies vaccines to smaller animals increases their
risk of injury, (4) ignores the lack of evidence in the
record indicating that administering less than the legally
required doses of rabies vaccines to his clients’ dogs
weighing under fifty pounds caused any harm,19 (5)
ignores changes in federal law pursuant to which vac-
cine manufacturers are immune from liability for injur-
ies caused by vaccinations administered in accordance
with label directions whereas veterinarians remain lia-
ble therefor, and (6) ignores that the standard of care
regarding the administration of rabies vaccines is in a
‘‘state of flux.’’ We consider these various contentions,
none of which is directed to the language of the statute
or the regulation, to be unavailing. While all reflect the
plaintiff’s policy related beliefs as to why he should not
have to comply with current requirements governing
the administration of rabies vaccines, none leads us to
conclude that a plain reading of the statute and the
regulation yields an absurd or unworkable result.
   What the plaintiff seeks is a change in the law. Indeed,
during the administrative hearing held on November 4,
2015, the plaintiff testified: ‘‘What I’m doing is not illegal.
It’s not illegal, and I will show that. I will show that. I
have an authority that is above any law that would
make me purposely hurt an animal. I have that authority,
so it’s not illegal. The law is illegal. The law is a law
that’s not doing what it’s supposed to. It’s a corrupt
law and needs to be changed . . . .’’ (Emphasis added.)
‘‘[I]t is up to the legislatures, not courts, to decide on
the wisdom and utility of legislation. . . . [C]ourts do
not substitute their social and economic beliefs for the
judgment of legislative bodies, who are elected to pass
laws.’’ (Internal quotation marks omitted.) Castro v.
Viera, 207 Conn. 420, 435, 541 A.2d 1216 (1988).20 Simply
put, the plaintiff must pursue other avenues if he seeks
to change the law, as it is not within this court’s province
to alter the statutory and regulatory scheme governing
rabies vaccinations in Connecticut.
  Here, the board and the court correctly construed
§ 22-359b and § 22-359-1 of the Regulations of Connecti-
cut State Agencies as requiring licensed rabies vaccines
to be administered in accordance with their attendant
label directions, which instructed the administration of
one milliliter of rabies vaccine to dogs regardless of
their weight. The plaintiff does not dispute that, during
the time period in question, he instructed his employees
to administer one half of the legally mandated dose of
rabies vaccine to his clients’ dogs weighing under fifty
pounds. Accordingly, the court did not err in concluding
that the board properly construed the statute and the
regulation governing the standard of care for rabies
vaccination in Connecticut, found that the plaintiff’s
rabies vaccination protocol constituted a prima facie
violation thereof, and imposed disciplinary action on
the plaintiff pursuant to §§ 19a-17 and 20-202 (2).
                             II
   The plaintiff next claims that the court improperly
determined that (1) the board’s finding that he did not
receive informed consent from Bloomdahl with regard
to his rabies vaccination protocol was supported by
substantial evidence, and (2) the board did not exceed
its authority or abuse its discretion in imposing its disci-
plinary order. We decline to review the merits of these
claims because the plaintiff has failed to brief them
adequately.
   ‘‘We repeatedly have stated that [w]e are not required
to review issues that have been improperly presented
to this court through an inadequate brief. . . . Analy-
sis, rather than mere abstract assertion, is required in
order to avoid abandoning an issue by failure to brief
the issue properly. . . . [F]or this court judiciously and
efficiently to consider claims of error raised on appeal
. . . the parties must clearly and fully set forth their
arguments in their briefs. . . . The parties may not
merely cite a legal principle without analyzing the rela-
tionship between the facts of the case and the law
cited.’’ (Citation omitted; internal quotation marks omit-
ted.) State v. Buhl, 321 Conn. 688, 724, 138 A.3d 868
(2016).
   At the outset, we note that the plaintiff seeks to incor-
porate by reference his amended verified complaint
filed in the Superior Court on August 25, 2017, which
is sixty-six pages long and described by the plaintiff as
‘‘the foundational document upon which [his] brief is
built,’’ into his principal appellate brief. He states that
he has ‘‘not repeated factual or legal arguments [in
his principal appellate brief] if made adequately in the
amended verified complaint.’’ (Emphasis omitted.) The
plaintiff’s attempt to incorporate by reference his
amended verified complaint into his principal appellate
brief is not procedurally proper. As is apparent in this
case, permitting legal claims to be incorporated by ref-
erence into an appellate brief would, among other
things, enable litigants to circumvent the page limita-
tions set forth in Practice Book § 67-3.21 See, e.g., Papic
v. Burke, 113 Conn. App. 198, 217 n.11, 965 A.2d 633
(2009) (‘‘it is not permissible to use [an] appendix [to
an appellate brief] either to set forth argument or to
evade the thirty-five page limitation provided in Practice
Book § 67-3 and already met by the [appellant’s] brief’’).
An appellant abandons any right to review of claims
cursorily raised in a principal appellate brief without
adequate supporting analysis and legal citations pro-
vided therein. See id., 216–17, 217 n.11 (concluding that
appellant’s claim was inadequately briefed when appel-
lant sought to incorporate by reference supporting argu-
ments contained in appendix into appellate brief, which
contained no legal analysis or citation to case law with
regard to claim). Thus, we decline to review any legal
claims raised in the amended verified complaint that
the plaintiff has not independently and adequately
briefed in his principal appellate brief.22
   Turning now to the plaintiff’s claim that the court
improperly concluded that there was substantial evi-
dence supporting the board’s finding that he had failed
to receive informed consent from Bloomdahl with
regard to his rabies vaccination protocol, the plaintiff
asserts only the following in his principal appellate
brief: ‘‘[The plaintiff’s] client . . . Bloomdahl testified
that, not only did [the plaintiff] obtain informed consent
from her to do a weight-dependent vaccination, she
specifically requested it beforehand for her [dogs]. . . .
How the board, affirmed by the [trial] court, could find
to the contrary is inexplicable.’’ (Citation omitted.) The
plaintiff provides no substantive legal analysis or cita-
tion to legal authority in his principal appellate brief to
support this claim.23 Thus, we decline to review it.
   Similarly, the plaintiff has failed to adequately brief
his claim challenging the propriety of the board’s disci-
plinary order. With respect to this claim in his principal
appellate brief, the plaintiff (1) recites the court’s sum-
mary of the board’s disciplinary order, (2) states that,
despite describing the order as ‘‘ ‘draconian,’ ’’ the court
did not disturb it, (3) asserts that the order should be
vacated on remand, and (4) represents that, if the order
is vacated on remand, then he agrees to refrain from
administering rabies vaccines during the pendency of
any proceedings before the board or the court on
remand. These abstract representations, unaccompa-
nied by substantive legal analysis or citation to legal
authority, fail to satisfy the plaintiff’s obligation to ade-
quately brief his claim of error. Accordingly, we decline
to review it.24
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     In the administrative appeal, the plaintiff named as additional defendants
(1) the Connecticut Department of Public Health (department), (2) Mary A.
O’Neill, Esq., as the chairperson of the board, and (3) Raul Pino, M.D., as
the commissioner of the department. The board is the only defendant that
has filed an appellate brief in this appeal.
   2
     General Statutes § 20-202 provides in relevant part: ‘‘After notice and
opportunity for hearing as provided in the regulations established by the
Commissioner of Public Health, said board may take any of the actions set
forth in section 19a-17 for any of the following causes . . . (2) proof that
the holder of such license . . . has become unfit or incompetent or has
been guilty of cruelty, unskillfulness or negligence towards animals and
birds. In determining whether the holder of such license has acted with
negligence, the board may consider standards of care and guidelines pub-
lished by the American Veterinary Medical Association including, but not
limited to, guidelines for the use, distribution and prescribing of prescription
drugs . . . .’’
   We observe that ‘‘negligence’’ as used in § 20-202 (2) is not akin to the
common-law tort standard. See Lawendy v. Connecticut Board of Veteri-
nary Medicine, 109 Conn. App. 113, 119–20, 951 A.2d 13 (2008) (concluding
that, unlike common-law negligence, finding of professional negligence
under § 20-202 (2) does not require evidence of actual injury to animal). When
referring to ‘‘negligence’’ under § 20-202 (2), we use the phrase ‘‘professional
negligence’’ to differentiate it from the common-law tort standard.
   3
     General Statutes § 20-196b provides: ‘‘The Connecticut Board of Veteri-
nary Medicine shall (1) hear and decide matters concerning suspension or
revocation of licensure, (2) adjudicate complaints filed against practitioners
licensed under this chapter and (3) impose sanctions where appropriate.’’
   4
     The plaintiff asserted the following special defenses: (1) § 22-359-1 of
the Regulations of Connecticut State Agencies was an unconstitutional dele-
gation of power in violation of article first, § 8, article second, § 1, and article
third, § 1, of the Connecticut constitution; (2) requiring him to adhere to
§ 22-359-1 of the regulations was arbitrary or capricious on the basis of
changes in federal law; (3) requiring him to adhere to § 22-359-1 of the
regulations was arbitrary or capricious because, on the basis of his clinical
experience, as well as advancements in medicine, his rabies vaccination
protocol, which provided reduced doses of rabies vaccines to smaller pets,
was justified; (4) the statement of charges was untimely pursuant to General
Statutes § 20-204a and was barred under the doctrine of laches; (5) § 22-
359-1 of the regulations was unconstitutionally vague as applied to him; and
(6) pursuant to North Carolina State Board of Dental Examiners v. Federal
Trade Commission, 574 U.S. 494, 135 S. Ct. 1101, 191 L. Ed. 2d 35 (2015),
the board was violating antitrust laws because three of its five members
were veterinarians.
   5
     The board issued an original memorandum of decision on February 1,
2017. The following day, the board issued the corrected memorandum of
decision, which corrected a typographical error.
   6
     General Statutes § 22-359b provides: ‘‘A rabies vaccine used at an antira-
bies clinic shall be administered in accordance with the recommendations
of the United States Department of Agriculture.’’
   7
     Section 22-359-1 of the Regulations of Connecticut State Agencies pro-
vides in relevant part: ‘‘(5) ‘Licensed rabies vaccine’ means a vaccine against
rabies for certain species of animals licensed by the United States Depart-
ment of Agriculture for use in such species and marketed in the United
States. . . .
   ‘‘10 ‘Vaccinated’ means an animal was vaccinated against rabies in accor-
dance with licensed rabies vaccine label directions.’’
   8
     The board also concluded that, pursuant to General Statutes § 22-339b
(b), the plaintiff could have obtained an exemption in order to vary the
rabies vaccine doses administered to dogs weighing under fifty pounds, but
that there was no evidence in the record that the plaintiff had done so.
Because the plaintiff has not challenged that conclusion in his principal
appellate brief, we do not address it further.
   9
     As to the department’s remaining allegation that the plaintiff had failed
to adequately document medication administration, the board determined
that the department had not sustained its burden of proof.
   10
      Pursuant to § 19a-17 (a), ‘‘upon finding the existence of good cause,’’
the board is authorized to discipline a licensed veterinarian by, inter alia,
placing his or her license to practice veterinary medicine on probation.
   11
      During the administrative hearing held on June 15, 2015, the plaintiff
testified in relevant part that ‘‘Aesculapian authority is the authority that a
doctor has between each patient, being a veterinarian, being a human doctor,
to make the best decision for that patient. It’s an authority given by God
because you’re dealing with life and death. And if a veterinarian or any
doctor doesn’t have that authority and is forced to make a decision based
on any law or regulation or statute, but he—he or she knows that it will
cause injury to the pet in front of him, then he has the authority to overrule
that decision. So, that’s—that’s an authority that only doctors have. Lawyers
don’t have it. Electricians don’t have it. No other professional has it, but
we, because we are physicians, who inject things in animals, who prescribe
medications, we have the authority, the final say with every patient in front
of us with what we do, what we inject, how much, this type of thing. So,
the Aesculapian authority is the authority I have to formulate a vaccine
protocol based on my clinical experience, my study of the scientific articles.
It’s a God-given authority.’’
   12
      In addition to placing the plaintiff’s license to practice veterinary medi-
cine on probation, the board reprimanded the plaintiff’s license. See General
Statutes § 19a-17 (a) (4). To be clear, the board did not revoke the plaintiff’s
license; rather, the primary limitation imposed by the disciplinary order was
that the plaintiff was prohibited from administering rabies vaccinations to
animals during the probationary period.
   13
      General Statutes § 4-183 (a) provides in relevant part: ‘‘A person who
has exhausted all administrative remedies available within the agency and
who is aggrieved by a final decision may appeal to the Superior Court as
provided in this section. . . .’’
   14
      On April 17, 2015, the plaintiff filed with the board a motion to dismiss
the statement of charges predicated on his sixth special defense asserting
that the composition of the board violated antitrust laws. On May 4, 2015,
the board denied the motion to dismiss. On appeal to the Superior Court,
the plaintiff did not challenge the board’s denial of his motion seeking
dismissal on the basis of his sixth special defense. Neither the board’s denial
of the motion to dismiss nor the plaintiff’s sixth special defense is at issue
in this appeal.
   15
      ‘‘‘Rabies’ ’’ is defined as ‘‘an infection of the central nervous system of
mammals caused by viruses in the Rhabdovirus family that typically results
in death.’’ Regs., Conn. State Agencies § 22-359-1 (8).
   16
      The plaintiff contends that § 22-359b and § 22-359-1 of the Regulations
of Connecticut State Agencies do not expressly set forth the dose of rabies
vaccine required to be administered. The plaintiff, however, does not contest
that the licensed rabies vaccine label directions instruct the administration
of one milliliter of rabies vaccine. During the administrative hearing held
on June 15, 2015, the plaintiff testified that ‘‘[w]e all know the package
insert says that [the dose is] one milliliter per pet. That’s what the vaccine
insert says . . . . [The dose is] one milliliter per pet. That’s [the] recommen-
dation.’’
   17
      The record contains the following recitation of the Veterinarian’s Hippo-
cratic Oath: ‘‘Being admitted to the profession of veterinary medicine, I
solemnly swear to use my scientific knowledge and skills for the benefit of
society through the protection of animal health and welfare, the prevention
and relief of animal suffering, the conservation of animal resources, the
promotion of public health, and the advancement of medical knowledge. I
will practice my profession conscientiously, with dignity, and in keeping
with the principles of veterinary medical ethics. I accept as a lifelong obliga-
tion the continual improvement of my professional knowledge and compe-
tence.’’
   18
      ‘‘Off-label’’ refers to the ‘‘[u]se of a licensed drug for an indication not
approved by the [United States Food and Drug Administration] or other
governmental regulatory body.’’ Stedman’s Medical Dictionary (28th Ed.
2006) p. 1359.
   19
      To the extent that the plaintiff raises a distinct claim that the board
erred in finding that he had committed professional negligence under § 20-
202 (2) without evidence of actual harm to his clients’ dogs, that claim is
unavailing. See Lawendy v. Connecticut Board of Veterinary Medicine, 109
Conn. App. 113, 119–20, 951 A.2d 13 (2008) (concluding that evidence of
actual injury to animal is not required to sustain finding of professional
negligence under § 20-202 (2)).
   20
      Accepting the plaintiff’s argument would open the door to every veteri-
narian utilizing his or her own personal view as to what dosages are appro-
priate and undermine the state’s goal of enacting a coherent regulatory
scheme.
   21
      Pursuant to Practice Book § 67-3, when no cross appeal is involved,
principal appellate briefs are limited to thirty-five pages and reply briefs
are limited to fifteen pages. Section 67-3 further provides that the page
limitations may be increased with permission of the chief justice or chief
judge.
   22
      At this juncture, we further note that the plaintiff states in his principal
appellate brief that he is not raising any claims on appeal regarding his first
or fifth special defenses. Also, the plaintiff did not pursue any claim regarding
his sixth special defense in his administrative appeal and he does not raise
any such claim before this court. See footnote 14 of this opinion. The
plaintiff’s second and third special defenses are encompassed in his argu-
ments addressed in part I of this opinion.
   In addition, the plaintiff has not raised any claim in his principal appellate
brief with regard to his fourth special defense, although he has not expressly
represented that he has abandoned any such claim. To the extent that the
plaintiff requests that we review any legal claim regarding his fourth special
defense raised in his amended verified complaint, notwithstanding that he
has failed to analyze any such claim in his principal appellate brief, we
reject that request. See Papic v. Burke, supra, 113 Conn. App. 216–17,
217 n.11.
   23
      In its appellate brief, the board argues that the plaintiff’s informed
consent claim has not been adequately briefed. The plaintiff expounds on
his informed consent claim in his reply brief. The informed consent claim
remains unreviewable, however, because the plaintiff cannot use his reply
brief to resurrect a claim that he has abandoned by failing to adequately
brief it in his principal appellate brief. See Hurley v. Heart Physicians,
P.C., 298 Conn. 371, 378 n.6, 3 A.3d 892 (2010) (declining to consider claim
when appellant raised ‘‘vague assertion’’ of claim in principal appellate
brief and later ‘‘amplified her discussion of the issue considerably in her
reply brief’’).
   24
      In its memorandum of decision, the court described the board’s disciplin-
ary order, which, inter alia, placed the plaintiff’s license to practice veterinary
medicine on probation for twenty-five years, as ‘‘draconian.’’ We do not
address the propriety of the disciplinary order, as the plaintiff has abandoned
his claim of error regarding it. Nevertheless, as confirmed by the board’s
counsel during oral argument before this court, we note that the plaintiff
is entitled to petition the board to withdraw the probation. See General
Statutes § 19a-17 (b) (board ‘‘may withdraw the probation if it finds that
the circumstances that required action have been remedied’’).